DETAILED ACTION
Per the Arguments/Remarks filed on March 8, 2022, Applicant states claim 2 have been cancelled. Claim 2 was not indicated as cancelled in the claims filed 3/8/22; however, the limitation was incomplete. The Examiner has interpreted Claim 2 as being cancelled as set forth in Applicant Remarks/Arguments. 

Claim Objections
Claim 1 is objected to because of the following informalities: Regarding claim 1, line 15 should recited, “rollers, each of the two or more . Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,412,401 to Fundell in view of US Patent Application Publication No. 20100107838 to Berg et al. and in further view of US Patent No. 4,701,869 to Callegari et al.
In re claim 1, Fundell teaches a portable pipe cutter system comprising: 
a frame (1) defined by two or more longitudinal tracks (22, Col. 3, lines 13-27, the first track is 22, right and the second track is 22, left) being substantially parallel to each other, each track having a first end and a second end (Col. 3, lines 13-27), a first end lateral cross member (each roller assembly 6,7 has a lateral cross member) extending between the two or more longitudinal tracks proximate the second end of the track, a second end lateral cross member (9, 10) extending between the two or more longitudinal tracks proximate the second end of each track, a central lateral cross member (8) adjustably located between the first end lateral cross member and the second end lateral cross member (6,7,9,10), the frame being removably mounted on trolley frame supports (29), the at least two trolley frame supports being adjustable in height (Col. 3, lines 55-66); 
a first end pipe roller assembly (each cross member 6,7 have roller assemblies as shown in at least Fig. 1) located proximate to the first end lateral cross member, a second end piper roller assembly (each cross member 9,10 have roller assemblies as shown in at least Fig. 1) located proximate to the second end lateral cross member, a central pipe roller assembly (cross member 8 has a roller assembly as shown in at least Fig. 1) located proximate to the central lateral cross member, each of the pipe roller assemblies configured to movably cooperate with each of the longitudinal tracks (Col. 2, lines 41-55), each of the pipe roller assemblies having two or more pipe rollers (11,12), each of the two or more pipe rollers being attached to the pip roller assemblies by adjustable roller supports (16), thereby allowing the pipe roller assemblies to be moved into positions on the pipe roller assemblies to accommodate pipes of varying circumference (Col. 2, lines 56-68); 
a cutting device (41) mounted on the lateral cross members (8);
wherein, when the pipe to be cut is placed on the pipe rollers of at least the first pipe roller assembly and the central pipe roller assembly, the cutting device can be engaged to cut the pipe to a predetermined length (Col. 6, lines 30-62).
Regarding claim 1, Fundell teaches a frame has a plurality of structures, but does not teach the frame as a pipe stop bar.
Berg teaches a pipe roller assembly (16) having an abutment in which one end of the tube is placed to aid in holding the tube securely so that a straight cut the right position can be assured (Para 0041).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the frame (of the pipe roller assembly) with an abutment as taught by Berg to hold the tube securely so that a straight cut the right position can be assured (Para 0041). Providing the pipe roller assembly frame with an abutment, provides an abutment on the frame, since the assemblies are coupled to one another.

Regarding claim 1, Fundell teaches the desired measure indications are put on the tube prior to cutting (Col. 6, lines 32-38), but does not teach a first laser measuring tool aligned with the first end pipe roller assembly configured to determine a length of the pipe to be cut; and a central laser measuring tool mounted on a central pipe roller assembly configured to provide a desired cutting line on a pipe to be cut.
Callegari teaches a laser measuring tool (1) aligned with a roller assembly (2) configured to determine a length of the pipe to be cut and a marker laser configured to provide a desired cutting line on a pipe (Col. 4, lines 25-27, lines 35-39, 45-50). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide Fundell with a laser measuring and marker arrangement as taught by Callegari to obtain the length and provide a sufficient record of the length on the pipe which is not subject to wear (Col. 3, lines 67-68, Col. 4, lines 1-13). This permits the user to make precise cuts in desired locations along the length of the pipe. 

The modification of Fundell in view of Callegari teaches a laser measuring and marking tool, but does not teach the marking tool is mounted on the central pipe roller. It would have been obvious to one having ordinary skill in the art to try mounting the marker on the various roller assemblies before arriving at the desired location of the central roller location. It would have been obvious for the following reasons:
(1), Callegari provides a teaching that it is known to mark the pipe along the surface of the pipe with identifying specifications and with peripheral axial index lines. One having ordinary skill in the art would recognize that the user would need to readily identify the laser marks for cutting. One would have been prompted by the teachings of Callegari to position the laser marker on any of the roller assemblies of Fundell, including the central assembly due to its ease of mobility, to properly mark the pipe. 
(2) One having ordinary skill in the art would recognize there are only a finite number of structures in Fundell that would permit mounting of the marker laser to permit properly marking the pipe. One would have been prompted to try all the roller assemblies, including the central roller due to its ease of mobility, to mount the laser marker in order to proper markings to the desired area of the pipe prior to cutting for proper cutting of the pipe.
(3) One having ordinary skill in the art would have pursued known potential solutions to address the question “where is the desired location to mark the pipe for ease of identification and cutting”. One would have looked at the placement of the cutting device and the surrounding structures of Fundell when determining the possible solutions. It would have been obvious to try mounting the marker on any of the roller assemblies, including the central assembly of Fundell, due to its mobility. The mobility of the central assembly would permit the operator to easily identify markings and properly cut the pipe at desired positions along the length. One would understand that the reasonable expectation of success would be, proper mounting of the marker leads to proper identification of the pipe and proper cutting (since the operator is aware of the pipe specifications during the cutting process). 
(4). In view of the facts, Callegari teaches providing a laser marker permits the pipe specifications and axial markings to be readily identified. Providing any of the roller assemblies, and specifically the central assembly of Fundell with a laser marker would lead to ease of cutting the pipe due to the known specifications during cutting.

In re claim 3, wherein one of the pipe roller assemblies (11,12) are supported by the lateral cross member (6,7,8,9,10).
Each pipe roller assembly has a supporting lateral cross member.
In re claim 5, wherein the cutting device (41) is manipulated into a cutting position by a handle (57)
In re claim 6, herein the cutting device is a saw (Col. 5, lines 6-10).
In re claim 9, wherein the system comprises a first end pipe roller assembly, a second end pipe roller assembly and a central pipe roller assembly (Fig. 1).
In re claim 10, wherein the central pipe roller assembly (7,8) comprises two roller assemblies (11,12) in close alignment.
In re claim 11, wherein the two roller assemblies (7,8) are a unitary structure (Fig. 1).
When roller assembly 7 abuts assembly 8, the two are a unit (or a unitary structure).
In re claim 12, wherein the cutting device (41) is positioned between the two roller assemblies (7,10).
In re claim 13, wherein the pipe roller assemblies (6,7,8,9,10) and trolley frame supports (29) are dimensioned to be nestable.
Note, the Examiner has interpreted the term nestable to mean a group of objects made to fit close together as defined per Merriam-Webster Dictionary.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5, 6, 9-13 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant did not challenge the teachings of Fundell in the Arguments submitted March 8, 2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724